DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on June 9, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claims 1, 4, 5, 7-11, and 14-19 in the response on 12/18/2020.  Claim 20 has been canceled in the response on 06/09/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-19 are directed to a system, method, or product and is a method for integrating analytics for online services.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method claim 11 and system Claim 19.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
providing executable instructions to a processor from a non-transitory computer-readable medium of a server causing the processor to perform operations comprising:
obtaining metrics from a plurality of providers wherein the metrics comprise for each provider: current wait times for fulfilling new orders, size of current unfulfilled orders, items being ordered, origination source for each order, and time each order was placed within a last configured period of time; 
continuously producing and updating analytics from the metrics based on provider locations for the providers and provider types for the providers, wherein producing the analytics further includes producing the analytics as current average order fulfillment times by provider, by provider type, and by provider location, and producing the analytics as item popularity for items based on the metrics associated with customer orders by provider, by provider type, and by provider location, and producing the analytics as side or related items ordered with each particular item based on the metrics by provider, by provider type, by provider location, by calendar date, and by day of week; and 
delivering and integrating the analytics into an online service using an Application Programming Interface (API) for integration during an order process that a consumer initiated to place an order and while the consumer is operating a customer-facing interface of a consumer-operated device and interacting with the online service.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Collecting data and processing it for a consumer connection recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The online services analytics include “the server having at least one processor executing instructions from a non-transitory computer-readable storage medium” in Claims 1 is just applying generic computer components to the recited abstract limitations.  The execution of instructions in Claims 11, and 19 appears to be just software.  Claims 11 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims recite a processor executing instructions from a non-transitory computer-readable medium of a server (Claims 1 i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0027] about implantation using general purpose or special purpose computing devices [the device 120 is one of: a phone, a tablet, a wearable processing device, a laptop, a voice-enabled network device (Google Home®, Amazon Echo®, Apple Siri®, etc.), and a desktop computer.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10, and 12-18 further define the abstract idea that is present in their respective independent claims 1, 11, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not 

Additionally the limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Collecting data, processing it and displaying for a consumer recites a concept performed in the human mind. But for the “by a processor with executable instructions” language, the claims encompasses a person collecting data from one or more providers and providing the information on a display including type and location of a provider.  The mere nominal recitation of generic computer hardware (e.g. processor with instructions stored on non-transitory computer-readable medium) does not take the claim limitations out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The online services analytics include “the server having at least one processor executing instructions from a non-transitory computer-readable storage medium” in Claims 1 is just applying generic computer components to the recited abstract limitations.  The execution of instructions in Claims 11, and 19 appears to be just software.  Claims 11 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).
	
	Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.  The Arguments begin (see remarks page 7) with the rejection of the claims under 35 U.S.C. § 101.  The arguments at that the amendments to the claims provide a practical application and now obviate the rejection.  
The Examiner does not agree with the Applicant arguments.  Specifically the amendments to claims 1, 11, and 19 include the addition of details regarding the metrics based on provider’s types and locations.  The collection and analysis for data which is then presented or displayed is not indicative of a Electric Power Group, LLC v. Alstom S.A. MPEP 2106.05(g)(3)iii selecting a particular data source or type to be manipulated). 
  
	Also, the arguments cite improvements in technology.  The Examiner disagrees as the claims are not improving technology but merely using generic computer hardware to perform the function.  The Examiner does not withdraw the rejection at this time.
	Further, the Applicant cites the lack of prior art as a reason for withdrawing the rejection under 101.  The Examiner disagrees and refuses the request.  The abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest it.  

	In summary, the amendments and corresponding arguments do not overcome the rejection under 35 U.S.C. § 101.  The claims are not in condition for allowance as alleged by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 9, 2021